EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Meredith Stradley on 6/1/21.

The application has been amended as follows: 
Claim 1, line 11, “portions” has been replaced with –portion—

Claim 1, line 13, “float” has been replaced with –supporting shaft—

Claim 7, line 9, “the upper surface” has been replaced with –an upper surface—

Claim 7, line 11, “portions” has been replaced with –portion—

Claim 7, line 13, “float” has been replaced with –supporting shaft—

Claim 10, line 3, “toilet body” has been replaced with –toilet main body—

Claim 10, line 6, “the detection sensor” has been replaced with –the water level detection sensor—

Claim 11, line 7, “the front” has been replaced with –a front—

Claim 11, line 9, “the upper surface” has been replaced with –an upper surface—

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 7, the combination as claimed including a water level detection sensor, suspended within a cavity formed in the rim of a toilet bowl, wherein the cavity and the detection part are offset from the longitudinal axis of the toilet bowl, and the detection part is spaced apart from a lower wall of the cavity, wherein the water level detection sensor is provided with a float which is attached to a lower portion of a supporting shaft extending vertically and is configured to move vertically, and the water level detection sensor is provided with a stopper fixed to the lower portion of the supporting shaft was neither found alone nor rendered obvious by the most relevant prior art of record. Regarding claims 10 and 11, the combination as claimed including a water level detection sensor provided in a cavity in the rim of a toilet bowl, the water level detection sensor has a reed-switch-type float switch which is providing with a float having a magnet inside the float, and the reed-switch-type float switch is configured to turn on by detecting the magnet when a position of the float rises from a lower limit position to an upper limit position due to a rise of the water level in the toilet bowl was neither found alone nor rendered obvious by the most relevant prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754